DAVIS, Judge.
Appellant was adjudicated delinquent for possession of less than twenty grams of marijuana. The Department of Juvenile Justice had filed a predisposition report recommending Appellant be placed on community control, but the trial court rejected the recommendation and imposed a low-risk commitment without receiving a further recommendation from the Department as to a restrictiveness level. This was an error. See J.P.M. v. State, 688 So.2d 458 (Fla. 1st DCA 1997); S.R. v. State, 683 So.2d 576 (Fla. 1st DCA 1996). Consequently, we reverse the order of commitment and remand for further proceedings consistent with this opinion. However, we certify the following as a question of great public importance:
DOES THE TRIAL JUDGE, ACTING AFTER A DISPOSITION HEARING AND BASED ON SPECIFIC REASONS, HAVE AUTHORITY TO REJECT THE DEPARTMENT’S COMMUNITY CONTROL RECOMMENDATION WITHOUT REMANDING THE CASE TO THE DEPARTMENT FOR AN ALTERNATIVE RECOMMENDATION?
ALLEN and WEBSTER, JJ., concur.